In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                                 No. 15-1423V
                                              Filed: May 3, 2017

* * * * * * *              *    *     *   *     *   *       Special Master Sanders
DENNIS D. NELSON,                                   *
                                                    *       Attorneys’ Fees and Costs; Reasonable
                        Petitioner,                 *       Amount Requested.
                                                    *
v.                                                  *
                                                    *
SECRETARY OF HEALTH                                 *
AND HUMAN SERVICES,                                 *
                                                    *
                        Respondent.                 *
*    * *   *   *   *    * * * *           *     *   *

Lisa A. Roquemore, Law Office of Lisa A. Roquemore, Rancho Santa Margarita, CA, for
Petitioner.
Michael P. Milmoe, United States Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEYS’ FEES AND COSTS1

        On November 23, 2015, Dennis Nelson (“Petitioner”) petitioned for compensation under
the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012).2
Petitioner alleged that the administration of an influenza vaccine on November 27, 2012 caused
him to suffer brachial neuritis. Petition at Preamble, filed Nov. 23, 2015. On January 19, 2017,
Special Master Hamilton-Fieldman issued a decision awarding compensation to Petitioner
pursuant to the parties’ joint stipulation. Decision, ECF No. 37.


1
 This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a
motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such
material will be deleted from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3758, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (2012)
(hereinafter “Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42
U.S.C. § 300aa of the Act.
                                                        1
         On March 1, 2017, Petitioner filed an application for attorneys’ fees and costs. Petitioner
requested attorneys’ fees in the amount of $23,301.15 and attorneys’ costs in the amount of
$161.79. See Pet’r’s Mot. Att’ys’ Fees at 2, ECF No. 42. Petitioner also requested $441.79 for
costs personally incurred in the course of this litigation. Id. On March 9, 2017, Petitioner
amended his application for attorneys’ fees. Notice of Errata, ECF No. 43. Petitioner stated that
“[a]fter finalizing the February invoice, [he] learned that a mathematical error had occurred and
that the total amount sought should have been $25,915.29.” Id. at 2. The difference in total
amount consists of an additional $2,452.35 in attorneys’ fees. Id. at 2. Respondent indicated
that “[t]o the extent the Special Master is treating [P]etitioner’s request for attorneys’ fees and
costs as a motion that requires a response from [R]espondent . . . Respondent is satisfied the
statutory requirements for an award of attorneys’ fees and costs are met in this case.” Resp’t’s
Resp. at 2 (Mar. 23, 2017), ECF No. 44. Respondent recommended that the undersigned
exercise her discretion and determine a reasonable award for attorneys’ fees and costs. Id. at 3.
Petitioner did not file a reply thereafter.

       The undersigned has reviewed Petitioner’s counsel’s detailed records of time and
expenses incurred in this case, and they are reasonable. In accordance with the Vaccine Act, 42
U.S.C. § 300aa-15(e) (2012), the undersigned finds that Petitioner is entitled to attorneys’ fees
and costs. Accordingly, the undersigned hereby awards the amount of $25,915.29,3 in the
form of a check made payable jointly to Petitioner and Petitioner’s counsel, Lisa A.
Roquemore, of Law Office of Lisa A. Roquemore; and the amount of $441.79, in the form
of a check made payable to Petitioner only. In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court shall enter judgment in accordance
herewith.4

       IT IS SO ORDERED.

                                              /s/Herbrina D. Sanders
                                              Herbrina D. Sanders
                                              Special Master




3
  This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs” as well as fees for
legal services rendered. Furthermore, § 15(e)(3) prevents an attorney from charging or
collecting fees (including costs) that would be in addition to the amount awarded herein. See
generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).
4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. Vaccine Rule 11(a).
                                                 2